 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND ALFORD BRADFORD,                           No. 1:20-cv-01821-DAD-SAB (PC)
12                        Plaintiff,
13            v.                                         ORDER DENYING SECOND MOTION FOR
                                                         RECONSIDERATION
14    J. CEBALLOS, et al.,
                                                         (Doc. No. 11)
15                        Defendants.
16

17          Before the court is plaintiff Raymond Alford Bradford’s second motion for

18   reconsideration of the court’s prior order denying plaintiff’s application to proceed in forma

19   pauperis in this action. (Doc. No. 11.) This court already denied plaintiff’s first motion for

20   reconsideration (Doc. No. 10) on April 26, 2021, concluding that “[p]laintiff has presented no

21   new evidence in his pending motion that would alter the court’s prior conclusion that the

22   imminent danger he now claims has no connection to the causes of action presented by his

23   complaint filed to initiate this case.” (Id. at 3.) In this court’s order denying plaintiff’s motion to

24   proceed in forma pauperis, the court directed plaintiff to pay the required filing fee of $400.00

25   within twenty-one (21) days following service of that order. (Id.) The court warned plaintiff that

26   failure to pay the filing fee within the specified time would result in dismissal of this action. (Id.)

27          Nevertheless, on May 10, 2021, plaintiff filed the pending second motion for

28   reconsideration (Doc. No. 11), which, as with his first motion for reconsideration, again fails to
                                                         1
 1   identify any basis under Federal Rule of Civil Procedure 60(b) for this court to reconsider its

 2   finding that plaintiff failed to state a cognizable claim for relief under applicable law.

 3   Accordingly, plaintiff’s second motion for reconsideration will be denied. In addition, the

 4   deadline to pay the required filing fee has now passed. The court, however, will grant plaintiff

 5   one final opportunity to pay the required filing fee in order to proceed with this action.

 6          Accordingly,

 7          1.      Plaintiff’s motion for reconsideration (Doc. No. 11) is denied;

 8          2.      Within fourteen (14) days following service of this order, plaintiff shall pay the

 9                  required $400.00 filing fee in full to proceed with this action;

10          3.      Plaintiff’s failure to pay the filing fee within the specified time will result in the

11                  dismissal of this action;

12          4.      No further filings will be entertained in this case related to plaintiff’s motion for in

13                  forma pauperis status; and

14          5.      This matter is referred back to the assigned magistrate judge for proceedings

15                  consistent with this order.

16   IT IS SO ORDERED.
17
        Dated:     May 17, 2021
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         2
